 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE LLC,                                Case No.: 2:15-cv-01310-APG-GWF

 4          Plaintiff                                     Order for Stipulation of Dismissal or
                                                                     Status Report
 5 v.

 6 SUNDANCE HOMEOWNERS
   ASSOCIATION, INC., et al.,
 7
        Defendants
 8

 9         On April 10, 2019, the parties notified the court that they had settled this matter and

10 requested 60 days to file a stipulation of dismissal. ECF No. 66. On July 29, 2019, they

11 requested 60 more days. ECF No. 68. More than 100 days have passed without a stipulation of

12 dismissal.

13         I THEREFORE ORDER the parties to file either a stipulation of dismissal or a joint

14 status report November 26, 2019.

15         DATED this 18th day of November, 2019.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
